Per Curiam:
We are of opinion that the judgment of the court below was final, under the twenty-second section of the act of March 20, 1810. It is true the suit was brought before the recorder of the city of Erie, but the act of March 24, 1877, P. L. 47, defining the duties of recorders of cities, provides, inter alia, that they “shall have and exercise like civil and criminal jurisdiction as justices of the peace of this commonwealth have and exercise, and shall be entitled to like fees, with a like right of appeal or certiorari by the parties aggrieved, from any judgment of said recorder to the Court of Common Pleas of the county in which said city is situate.”
Appeal quashed.